Stephens, J.
1. A defendant upon whom service has been perfected and against whom a judgment has been rendered, although he was in default and made no appearance by plea or answer, has had his “day in court.” Civil Code (1910), § 5311.
2. Where such a judgment is obtained in a suit upon a conditional contract in writing or upon an unverified open account, and without the introduction of any testimony, the judgment is not subject to attack by an affidavit of illegality based upon the ground that it was without evidence to support it. Brown v. Webb, 121 Ga. 281 (48 S. E. 917); Taylor v. Holmes, 25 Ga. App. 422 (103 S. E. 687).

Judgment affirmed.


Jenkins, P. J., and Bell, J., coneur.